               Case 5:20-cv-00235 Document 1 Filed 02/26/20 Page 1 of 7




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION


                                §
UNITED STATES OF AMERICA for the use
                                §
and benefit of REECE ALBERT, INC.
                                §
          Plaintiff,            §
                                §
     vs.                        § CIVIL ACTION NO. 5:20-cv-00235
                                §
                                §
MILCON CONSTRUCTION, LLC, and   §
DEVELOPERS SURETY AND INDEMNITY §
COMPANY                         §
                 Defendants.


                              PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE COURT:

        Reece Albert, Inc. (“RAI”), plaintiff in the above-entitled and numbered case, complains

of defendants Milcon Construction, LLC (“MILCON”) and Developers Surety and Indemnity

Company (“DSIC”), files its Original Complaint, and would respectfully show the Court the

following:


                                          JURISDICTION


        1.       Subject matter jurisdiction over Count Four set forth herein is conferred upon this

Court pursuant to the Miller Act, 40 U.S.C. § 3131, et seq. This Court has original jurisdiction

over this case pursuant to 28 U.S.C. § 1352 because Count Four is a claim upon a surety bond

executed under the laws of the United States. Furthermore, this Court has supplemental jurisdiction

over the remaining Counts set forth herein pursuant to 28 U.S.C. § 1367, as these claims for relief




Plaintiff’s Original Complaint - Page 1
               Case 5:20-cv-00235 Document 1 Filed 02/26/20 Page 2 of 7




arise out of a common nucleus of operative facts, and form part of the same case and controversy

as Count Four.


                                              VENUE


        2.       Venue is proper in the United States District Court for the Western District of

Texas, San Antonio Division, pursuant to the forum selection clause mandating this venue

contained within the contract between RAI and MILCON.


                                             PARTIES


        3.       RAI is a corporation organized under the laws of the State of Texas. RAI is

authorized to conduct business in the State of Texas, and its principal place of business is in Texas.


        4.       MILCON is a Limited Liability Company organized under the laws of the State of

Texas. MILCON is authorized to conduct business in the State of Texas, and its principal place

of business is in Texas. MILCON can be served through its registered agent, Armando A Aranda,

Jr. at 225 E. Locust, San Antonio, TX 78212.


        5.       DSIC is a corporation organized under the laws of the State of California. DSIC is

licensed to conduct insurance business in Texas, and its principal place of business is in California.

DSIC can be served through its registered agent, Corporation Service Company, at 211 E. 7 th St.,

Suite 620, Austin, TX 78701-3218.


                                              FACTS


        6.       MILCON is a general contractor who performs and provides construction services

for its clients. MILCON entered into Prime Contract No. F41999-17-0033 with the United States




Plaintiff’s Original Complaint - Page 2
               Case 5:20-cv-00235 Document 1 Filed 02/26/20 Page 3 of 7




of America through AFNAPO/SVC and the United State Air Force (“USAF”) to construct a

Temporary Lodging Facility at Goodfellow Air Force Base in San Angelo, Texas (the “Project”).

MILCON at all times was the prime contractor on the Project.


        7.       RAI and MILCON entered into a Standard Subcontract Agreement on or about

April 12, 2017 for RAI to perform labor and provide materials including, inter alia, sitework,

landscaping, concrete curbs, and asphalt paving for the Project (“Subcontract”). RAI’s work

involved sitework, landscaping, concrete curbs, and asphalt paving. RAI commenced its work in

a timely manner and completed its contractual obligations in a good and workmanlike manner.

RAI completed its work and is entitled to payment.


        8.       The original Subcontract amount was $244,000.00. RAI has received payment of

some prior invoices, however, the amount of $79,029.60 remains due and is unpaid. RAI is entitled

to payment of $79,029.60 from Milcon.


        9.       MILCON, as principal, contracted with DSIC, as surety, for DSIC to provide a

payment bond in favor of the obligee United States of America and/or USAF, being Bond No.

714330P (the “Bond”), in an amount equal to the total amount of the contract between MILCON

and USAF, for the protection of entities such as RAI for providing labor and materials on the

Project. The Bond is intended to give RAI a source of payment if MILCON does not pay RAI for

the work it performs on the Project.


        10.      RAI completed its work on the Project in February of 2019. As of February 26,

2020 MILCON and DSIC have not made any payments to RAI for the work it performed and

materials it supplied on the Project. RAI is entitled to payment from MILCON and DSIC for

$79,029.60.




Plaintiff’s Original Complaint - Page 3
               Case 5:20-cv-00235 Document 1 Filed 02/26/20 Page 4 of 7




                             COUNT ONE - BREACH OF CONTRACT


        11.      RAI incorporates the allegations contained in paragraphs 1 through 10 as if


fully set forth herein.


        12.      RAI entered into the Subcontract with MILCON under which RAI agreed to

provide labor and materials on the Project. These labor and materials were provided by RAI on

the Project. MILCON has breached the Subcontract between the parties by failing to provide

payment for labor performed and materials provided by RAI.


        13.      MILCON’s breach of the Subcontract has caused RAI to suffer actual, incidental,

and consequential damages for which it seeks judgment against MILCON.


        14.      All conditions precedent have been performed by RAI.


                               COUNT TWO - IMPLIED CONTRACT


        15.      RAI incorporates the allegations contained in paragraphs 1 through 14 as if fully

set forth herein.


        16.      Without waiving the foregoing and pleading in the alternative, RAI would show

that it entered into implied contracts with MILCON under which RAI supplied labor and materials

on the Project on behalf of MILCON. MILCON agreed to pay RAI for such labor and materials.


        17.      Although RAI has fully performed and demanded payment, MILCON has failed to

pay, harming RAI. MILCON’s actions have caused RAI to incur actual, incidental, and

consequential damages for which it seeks judgment against MILCON.




Plaintiff’s Original Complaint - Page 4
               Case 5:20-cv-00235 Document 1 Filed 02/26/20 Page 5 of 7




        18.      All conditions precedent have been performed by RAI.


              COUNT THREE - UNJUST ENRICHMENT/QUANTUM MERUIT


        19.      RAI incorporates the allegations contained in paragraphs 1 through 18 as if fully

set forth herein.


        20.      Without waiving the foregoing and pleading in the alternative, RAI provided labor

and materials on the Project on behalf of MILCON, and MILCON knowingly accepted the labor

and materials provided by RAI. The labor and materials provided by RAI were of great benefit to

MILCON, and MILCON would be unjustly enriched if it were not required to pay for such labor

and materials. Although requested by RAI to pay the outstanding amounts due, MILCON has

refused to do so and continues to refuse to do so.


        21.      RAI is entitled to reimbursement for the reasonable value of the labor and materials

provided by RAI under the theory of quantum meruit. The reasonable value for such labor and

materials is $79,029.60, for which RAI seeks judgment against MILCON.


                    COUNT FOUR - MILLER ACT PAYMENT BOND CLAIM


        22.      RAI incorporates the allegations contained in paragraphs 1 through 21 as if fully

set forth herein.


        23.      DSIC, as surety, and MILCON, as principal, executed and delivered to the USAF,

as obligee, the Bond. The Bond was for the benefit of certain subcontractors and suppliers on the

Project, such as RAI. The Bond was executed in accordance with the provisions of the Miller Act,

40 U.S.C. § 3131 et seq. and named the USAF as the obligee on the Bond.




Plaintiff’s Original Complaint - Page 5
               Case 5:20-cv-00235 Document 1 Filed 02/26/20 Page 6 of 7




        24.      RAI has performed all necessary obligations and conditions precedent under the

Subcontract. Alternatively, all such obligations and conditions have been waived or excused.


        25.      A period of more than ninety days, but less than one year, has expired since RAI

has last performed the labor and furnished the materials for which the claims herein are made, such

labor and materials being performed and furnished in accordance with the Subcontract, and used

in the prosecution of the work set forth in the Subcontract.


        26.      MILCON and DSIC are jointly and severally liable to RAI for its work performed

on the Project in the amount of $79,029.60, and any and all consequential damages incurred.


                                 COUNT FIVE ATTORNEYS’ FEES


        27.      RAI incorporates the allegations contained in paragraphs 1 through 26 as if fully

set forth herein.


        28.      RAI has been required to obtain legal counsel to institute and prosecute this action

because MILCON committed the improper actions referenced herein and breached the Subcontract

with RAI. Due to the facts set forth above, RAI is entitled to recover its reasonable and necessary

attorneys’ fees and expenses as compensation against MILCON pursuant to Section 38.001 et seq.

of the Texas Civil Practice and Remedies Code. RAI is entitled to recover its attorneys’ fees

through and including the trial of this case, plus all post-verdict and post-judgment motions, as

well as all appeals and appellate steps taken in connection with this matter.




Plaintiff’s Original Complaint - Page 6
               Case 5:20-cv-00235 Document 1 Filed 02/26/20 Page 7 of 7




                                          COUNT SIX - INTEREST


        29.      RAI is entitled to pre-judgment and post-judgment interest on all damages it has

incurred in this matter.


                                     CONDITIONS PRECEDENT


        30.      All conditions precedent to RAI’s entitlement to judgment for its claims and causes

of action have occurred, or have been satisfied, waived, or excused.


        WHEREFORE, for the foregoing reasons, RAI requests that MILCON and DSIC be cited

to appear and answer, and that upon final hearing or trial, that the Court enter judgment against

MILCON and DSIC, jointly and severally, in favor of RAI for all actual damages, incidental

damages, consequential damages, expenses, attorneys’ fees, interest, pre-judgment interest, post-

judgment interest, and costs of Court.


                                                    Respectfully submitted,

                                                    JACKSON WALKER LLP




                                                    By:
                                                          Samuel S. Allen
                                                          State Bar No. 01057000
                                                          136 W. Twohig Avenue, Suite B
                                                          San Angelo, Texas 76903
                                                          (325) 481-2558
                                                          (325) 481-2571 - Fax
                                                          Email: sallen@jw.com

                                                    ATTORNEYS FOR PLAINTIFF




Plaintiff’s Original Complaint - Page 7
